DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group 1 and Species C2, Figure 18 as applied to claims 305-316, 320-323 and new claims 332-341, in the reply filed on May 09, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 305-316, 320-323 and 332-341 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (U.S. Publication No.20120083871) in view of Benary (U.S. Publication No. 20140350658).


Regarding Claim 305, Ryan discloses a stent having an expanded state and an unexpanded state, the stent  (Paragraph [0044]) comprising: a first end portion defining a first bore (Figure 1 #A); a second end portion spaced apart from the first end portion and defining a second bore (Figure 1 #B); and a central portion (Figure 1 #108) extending between the first and second end portions and defining a central bore, the central bore being in communication with the first and second bores (See figure 1, all three portions are in communication with each other), the central portion having a diameter that is smaller than respective diameters of the first and second end portions when the stent is in the expanded state, wherein the first and second end portions are sized to engage an arterial wall of a vessel when the stent is in the expanded state, and the central portion, the first end portion, and the second end portion are sized to pass within a bore of a stenosis in the intracranial vessel when the stent is in the unexpanded state (paragraph [0044]).  However Ryan does not disclose an intracranial stent. 
 Ryan discloses that stents are known to be utilized for vascular application (Paragraph [0003]). The blood circulatory system, includes the cardiovascular system, or vascular system, which consists of the heart and blood vessels. These vessels include cerebral circulation vessels. While Ryan does not specifically disclose an intracranial stent, Ryan does disclose that it is well known that stents are utilized for vascular applications and the vascular system includes intracranial vessels.
Benary teaches a branched stent graft system that is a frustoconical intracranial stent (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have looked to all stent art utilized in the vascular system and to have modified Ryan in view of Benary to have a smaller diameter profile in order to be utilized as an intracranial stent to treat aortic aneurysms since both have the same purpose to adapt to a patient anatomy and to reduce the incidence of tissue perforations to a vessel [Ryan 0006], one skilled in the art would look to all devices engaged in the practice of maintaining blood vessels and would have noted that devices that perform this task can be made and sized to fit the desired vessel. 
Regarding Claim 306, Ryan in view of Benary discloses the intracranial stent of claim 305, but does not specifically recite wherein the intracranial stent has a diameter of 0.6 mm or less, in the unexpanded state, to facilitate positioning of the central portion within the bore of the stenosis (However, While Ryan does not disclose the exact diameter of 0.6 mm or less listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art) to engage a wall of the intracranial vessel to anchor the intracranial stent in the intracranial vessel (Paragraph [0004] lines 2-5). 

Regarding Claim 307, Ryan in view of Benary discloses the intracranial stent of claim 305, wherein the central portion is sized to bear solely on stenotic material and not on a wall of the intracranial vessel when the intracranial stent is in the expanded state (Paragraph [0004] lines 2-5).  
Regarding Claim 308, Ryan in view of Benary discloses the intracranial stent of claim 305, wherein a length of the central portion is from 5 mm to 20 mm such that, when the intracranial stent is in the expanded state, the first and second end portions are configured to engage the wall of the intracranial vessel at positions that are adjacent to respective opposite ends of the stenosis (While Ryan does not disclose the exact diameter of 2mm to 5mm listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site furthermore It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art) to engage a wall of the intracranial vessel to anchor the intracranial stent in the intracranial vessel (Paragraph [0004] lines 2-5). 
Regarding Claim 309, Ryan in view of Benary discloses the intracranial stent of claim 305, wherein the central portion has a diameter of 1 mm to 3 mm when the intracranial stent is in the expanded state so that the central portion of the intracranial stent is configured to bear on stenotic material with a force sufficient to increase or retain a diameter of the bore of the stenosis to maintain or increase a rate of blood flow through the stenosis ((While Ryan does not disclose the exact diameter of 1mm to 3mm listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site furthermore It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). 
Regarding Claim 310, Ryan in view of Benary discloses the intracranial stent of claim 305, further including first and second transition portions that respectively connect the first end portion and the second end portion to the central portion, at least one of the first and second transition 3Application No.: 16/760,919 Attorney Docket No.: 00294-0001-00000portions being angled to contact a portion of the stenosis in the intracranial vessel when the intracranial stent is in the expanded state (Paragraph [0008] lines 4-6).
Regarding Claim 311, Ryan in view of Benary discloses the intracranial stent of claim 305, wherein the first and second end portions are each expandable to a diameter that is from 100%-125% of a diameter of the intracranial vessel (Paragraph [0040]).  
Regarding Claim 312, Ryan in view of Benary discloses the intracranial stent of claim 305, wherein the central portion has a maximum expanded diameter that is smaller than a diameter of a non- diseased portion of the intracranial vessel (Figure 1).  
Regarding Claim 313, Ryan in view of Benary discloses the intracranial stent of claim 305, wherein the intracranial stent is coated with an angiogenesis promoting material, a plaque-inhibiting material, or both (Paragraph [0054]).  
Regarding Claim 314, Ryan in view of Benary discloses an expandable intracranial stent, comprising: an expandable proximal portion (Figure 1 #A) having a proximal opening and a narrower transition opening (Figure 1 #B); an expandable distal portion having a distal opening and a narrower transition opening; and an expandable central portion extending between the transition openings of the proximal and distal portions (Figure 1 #108), 4Application No.: 16/760,919 Attorney Docket No.: 00294-0001-00000 the intracranial stent being expandable from an unexpanded state in which respective diameters of the proximal portion, distal portion, and central portion are all smaller than a diameter of an intracranial vessel to an expanded state in which the proximal portion and the distal portion form a widest external diameter of the intracranial stent of 2 mm to 5 mm ((While Ryan does not disclose the exact diameter of 2mm to 5mm listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site.
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art) to engage a wall of the intracranial vessel to anchor the intracranial stent in the intracranial vessel (Paragraph [0004] lines 2-5). 
While Ryan discloses a stent, and more specifically that it is possible to use for vascular application (Paragraph [0003] it does not specifically disclose an intracranial stent. 
Benary teaches a branched stent graft system that is a frustoconical intracranial stent (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have looked to all stent art utilized in the vascular system and to have modified Ryan in view of Benary to have a smaller diameter profile in order to be utilized as an intracranial stent to treat aortic aneurysms since both have the same purpose to adapt to a patient anatomy and to reduce the incidence of tissue perforations to a vessel [Ryan 0006], one skilled in the art would look to all devices engaged in the practice of maintaining blood vessels and would have noted that devices that perform this task can be made and sized to fit the desired vessel. 
Regarding Claim 315, Ryan in view of Benary discloses the intracranial stent of claim 314, wherein the diameters of the proximal portion, distal portion, and central portion are approximately equal when the intracranial stent is in the unexpanded state (Paragraph [0004]).
Regarding Claim 316, Ryan in view of Benary discloses the intracranial stent of claim 314, wherein the diameters of the proximal portion and distal portion are approximately equal to each other and are larger than the diameter of the central portion, when the intracranial stent is in the expanded state (Paragraph [0004], Figure 1).
Regarding Claim 320, Ryan in view of Benary discloses a stent having an expanded state and an unexpanded state, the stent comprising: a first end portion (Figure 1 #A) having a first bore extending therethrough; a second end portion (Figure 1 #B) spaced apart from the first end portion and having a second bore extending therethrough; and 5Application No.: 16/760,919 Attorney Docket No.: 00294-0001-00000a central portion (Figure 1 #108)  extending between the first and second end portions and having a central bore extending therethrough, the central bore being in communication with the first and second bores (As can be seen in the figure all three portions are in communication with each other), the central portion having a diameter that is smaller than respective diameters of the first and second end portions when the intracranial stent is in the expanded state (Figure 1), wherein the first and second end portions are sized to engage an arterial wall of an intracranial vessel when the intracranial stent is in the expanded state due to an expanded diameter of the first and second end portions being 2 mm to 5 mm, the central portion and first and second end portions having an unexpanded diameter of 0.6 mm or less in the unexpanded state, a length of the central portion being from 5 mm to 20 mm (Paragraph [0037]). ((While Ryan does not disclose the exact diameter of 2mm to 5mm listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site furthermore It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art) to engage a wall of the intracranial vessel to anchor the intracranial stent in the intracranial vessel (Paragraph [0004] lines 2-5) furthermore While Ryan does not disclose the exact diameter of 0.6 mm or less listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site).  
While Ryan discloses a stent, and more specifically that it is possible to use for vascular application (Paragraph [0003] it does not specifically disclose an intracranial stent. 
Benary teaches a branched stent graft system that is a frustoconical intracranial stent (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have looked to all stent art utilized in the vascular system and to have modified Ryan in view of Benary to have a smaller diameter profile in order to be utilized as an intracranial stent to treat aortic aneurysms since both have the same purpose to adapt to a patient anatomy and to reduce the incidence of tissue perforations to a vessel [Ryan 0006], one skilled in the art would look to all devices engaged in the practice of maintaining blood vessels and would have noted that devices that perform this task can be made and sized to fit the desired vessel. 
Regarding Claim 321, Ryan in view of Benary discloses the intracranial stent of claim 320, wherein the expansion of the intracranial stent is configured to generate force sufficient to enlarge a bore within stenotic material within an intracranial vessel and thereby increase a flow of blood through the intracranial vessel (Paragraph [0006] lines 1-3).
Regarding Claim 322, Ryan in view of Benary discloses the intracranial stent of claim 320, wherein an external diameter of the central portion is 25% to 70% of external diameters of the first and second end portions when the intracranial stent is in the expanded state ((While Ryan does not disclose the exact diameter of 25% to 70% listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site, in addition it is known and can be seen in (Figure 1) that the central portion has a smaller diameter than the end portions and would have to be at least less than 100% of the diameter of the end portions, furthermore It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). While Ryan discloses a stent, it does not specifically disclose an intracranial stent. 
Regarding Claim 323, Ryan in view of Benary discloses the intracranial stent of claim 320, wherein the unexpanded diameter along an entire axial length of the intracranial stent is 0.6 mm or less (While Ryan does not disclose the exact diameter of 0.6 mm or less listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art) to engage a wall of the intracranial vessel to anchor the intracranial stent in the intracranial vessel (Paragraph [0004] lines 2-5). 
Regarding Claim 332, Ryan in view of Benary discloses the intracranial stent of claim 305, wherein the intracranial stent is adapted in the expanded state thereof to form an annulus within which stenotic material is retained (Paragraph [0004] lines 2-5).
Regarding Claim 333, Ryan in view of Benary discloses the intracranial stent of claim 305, wherein the first and second end portions in the expanded state thereof are of diameter in the range of 2 mm to 5 mm (While Ryan does not disclose the exact diameter of 2mm to 5mm listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site furthermore It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art) to engage a wall of the intracranial vessel to anchor the intracranial stent in the intracranial vessel (Paragraph [0004] lines 2-5). 
Regarding Claim 334, Ryan in view of Benary discloses the intracranial stent of claim 305, wherein the central portion is adapted so that, when freely expanded, the central portion has a diameter in the range of 25% to 80% of a diameter of a non-diseased part of the intracranial vessel adjacent a proximal or a distal end of the stenosis.  ((While Ryan does not disclose the exact diameter of 25% to 80% listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site, in addition it is known and can be seen in (Figure 1) that the central portion has a smaller diameter than the end portions and would have to be at least less than 100% of the diameter of the end portions, furthermore It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). While Ryan discloses a stent, it does not specifically disclose an intracranial stent. 
Regarding Claim 335, Ryan in view of Benary discloses the intracranial stent of claim 305, wherein the central portion is adapted in the expanded state thereof to increase the diameter of the bore formed by the stenosis to increase the rate of the blood flow flowing to an intracranial site through the stenosis to lie in the range of 25% to 80% of the normal blood flow rate through the 7Application No.: 16/760,919 Attorney Docket No.: 00294-0001-00000vessel without the stenosis, in order to promote a natural intracranial angiogenesis process at the intracranial site ((While Ryan does not disclose the exact diameter of 25% to 80% listed above, in Paragraph [0048] Ryan does disclose the diameter may be selected based on the diameter of the selected site, in addition it is known and can be seen in (Figure 1) that the central portion has a smaller diameter than the end portions and would have to be at least less than 100% of the diameter of the end portions, furthermore It would have been obvious to one of ordinary skill in the art at the time the invention was filed, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). While Ryan discloses a stent, it does not specifically disclose an intracranial stent. 
Regarding Claim 336, Ryan in view of Benary discloses the intracranial stent of claim 335, wherein the central portion is adapted in the expanded state thereof to increase the diameter of the bore formed by the stenosis to increase the rate of the blood flow flowing through the stenosis to approximately 50% of the normal blood flow rate through the vessel without the stenosis (Paragraph [0006] lines 1-3 it is well known that reducing the incidence of tissue perforations to a vessel wall would increase blood flow).  
Regarding Claim 337, Ryan in view of Benary discloses the intracranial stent of claim 305, wherein the central portion is adapted in the expanded state thereof to apply a radial outward pressure to the stenosis so that squashing of the material forming the stenosis is minimized to thereby minimize urging the material forming the stenosis longitudinally along the wall of the vessel (Paragraph [0006] lines 1-3).
Regarding Claim 338, Ryan in view of Benary discloses the intracranial stent of claim 305, wherein the first and second end portions are adapted in the expanded state thereof to bear on the wall of the vessel with a pressure sufficient to prevent the material forming the stenosis being urged between the corresponding one of the first and second end portions and the wall of the vessel (Paragraph [0004]).
Regarding Claim 339, Ryan in view of Benary discloses the intracranial stent of claim 310, wherein each one of the transition portions in the expanded state of the stent is of frusto-conical shape (Figure 1).  
Regarding Claim 340, Ryan in view of Benary discloses the intracranial stent of claim 313, wherein the angiogenesis promoting material comprises methacrylic acid-ecoisodecyl acrylate (MAA-co-IDA; 40% MAA) (Paragraph [0054]).  
Regarding Claim 341, Ryan in view of Benary discloses the intracranial stent of claim 305, wherein the first and second end portions in the expanded state of the stent are of substantially cylindrical shape (Figure 1).

Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774